Case: 19-1778   Document: 64     Page: 1   Filed: 07/23/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

            OREN TECHNOLOGIES, LLC,
                    Appellant

                            v.

     PROPPANT EXPRESS INVESTMENTS LLC,
      PROPPANT EXPRESS SOLUTIONS LLC,
                    Appellees
             ______________________

                       2019-1778
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2017-
 01918.
                  ______________________

                 Decided: July 23, 2021
                 ______________________

    JOHN C. O'QUINN, Kirkland & Ellis LLP, Washington,
 DC, for appellant. Also represented by CALVIN ALEXANDER
 SHANK, JASON M. WILCOX; GIANNI CUTRI, MEREDITH
 ZINANNI, Chicago, IL.

    MARK T. GARRETT, Norton Rose Fulbright US LLP,
 Austin, TX, for appellees. Also represented by STEPHANIE
 N. DEBROW; JONATHAN S. FRANKLIN, PETER B. SIEGAL,
 Washington, DC.
Case: 19-1778     Document: 64      Page: 2    Filed: 07/23/2021




 2                                 OREN TECHNOLOGIES, LLC v.
                               PROPPANT EXPRESS INVESTMENTS


                   ______________________

     Before NEWMAN, O’MALLEY, and CHEN, Circuit Judges.
 PER CURIAM.
     Oren Technologies, LLC (“Oren”) appeals the decision
 of the Patent Trial and Appeal Board (“PTAB” or “Board”),
 ruling on inter partes review (“IPR”) that claims 1–7, 9, 10,
 and 12–20 (all the challenged claims) of U.S. Patent No.
 9,403,626 (“the ’626 patent”) are unpatentable on the
 ground of obviousness. 1 Oren had charged Proppant Ex-
 press Investments LLC (“PropX”) with infringement of the
 ’626 patent, together with continuation U.S. Patent No.
 9,511,929 (“the ’929 patent”) and a third related patent,
 U.S. Patent No. 9,296,518 (“the ’518 patent”) in the United
 States District Court for the Southern District of Texas.
 While the district court case was pending, PropX filed this
 petition for IPR of the ’626 patent, and corollary petitions
 for the ’929 and ’518 patents. The PTAB found the ’626
 patent invalid for obviousness. Oren appealed. We con-
 clude that the PTAB erred in basing its obviousness finding
 on a ground of unpatentability not presented by petitioner
 and in its evidentiary analysis on the objective evidence of
 nonobviousness. We reverse-in-part, vacate-in-part, and
 remand.
                         BACKGROUND
     The ’626 patent is for a “Proppant Storage Vessel and
 Assembly Thereof.” Proppant is particulate material, such
 as silica sand, used in the process of hydraulic fracturing
 that is commonly called “fracking.” Fracking is “the injec-
 tion of fluid into shale beds at high pressure in order to free
 up petroleum resources (such as oil or natural gas).”


      1 Proppant Express Inv., LLC v. Oren Techs., LLC,
 No. IPR2017-01918, Paper 83 (P.T.A.B. Feb. 14, 2019)
 (“Board Op.”).
Case: 19-1778    Document: 64     Page: 3    Filed: 07/23/2021




 OREN TECHNOLOGIES, LLC v.                                 3
 PROPPANT EXPRESS INVESTMENTS


 Fracking, MERRIAM-WEBSTER DICTIONARY. Proppant is in-
 serted into the well and shale rock to preserve the pres-
 sure-induced fractures in the rock and thus to facilitate
 flow of oil and gas into the well. The record states that a
 fracking well may require several tons of proppant.
     The sources of proppant tend to be remote from well
 sites, and the proppant must be contained, transported,
 stored, and delivered to the well site. Oren states that
 methods previously used, such as proppant storage in rail-
 road cars and delivery by pneumatic trailers, were incon-
 venient, noisy, wasteful, dusty, and unsafe.
      The ’626 patent describes and claims a container struc-
 ture that Oren states enables containment, transportation,
 storage, and efficient release of large volumes of proppant.
 Figure 1 of the ’626 patent shows the containers stacked
 for transport, storage, and use:




    .
Case: 19-1778    Document: 64     Page: 4    Filed: 07/23/2021




 4                               OREN TECHNOLOGIES, LLC v.
                             PROPPANT EXPRESS INVESTMENTS




                     ’626 patent, Fig. 1.
      The containers are structured so that the proppant in
 each container can flow through hinged hatches, and is dis-
 charged at the well site through the outlet on the bottom
 container. The specification states that “the hatches 24
 and 28 will form a unique and guided flowpath whereby the
 proppant in the interior volume 18 of the second container
 16 can flow directly into the opening 24 and into the inte-
 rior volume 14 of the first container 12.” ’626 patent, col.
 5, ll. 38–42.
     Patent Figure 6 shows the structure of the individual
 container, with support members 102 and 104 and ramps
Case: 19-1778    Document: 64     Page: 5    Filed: 07/23/2021




 OREN TECHNOLOGIES, LLC v.                                  5
 PROPPANT EXPRESS INVESTMENTS


 82 and 84, described as providing support and strength for
 the heavy loads for which these containers are intended:




                    ’626 patent, Fig. 6.
 Figure 6 also shows hatches 22 and 32 through which the
 proppant flows from stacked container to container.
    Claim 18 is representative:
    18. A container structurally strengthened to
    transport and store large volumes of proppant ef-
    fectively therein, the container comprising:
    a top; a bottom, having an outlet formed therein;
    sidewalls coupled to the top and bottom, so as to
    define an interior volume of the container thereby
    to store the proppant therein;
    a plurality of sidewall supports positioned to pro-
    vide structural support to the sidewalls when large
    volumes of proppant are positioned within the in-
    terior volume, the proppant having a substantially
    spherical shape and a tightly graded particle dis-
    tribution, the plurality of sidewall supports includ-
    ing a plurality of support braces extending in a
    substantially horizontal position, the container in-
    cluding a container frame structurally arranged to
    support another container when filled with large
    volumes of proppant and when positioned in a




    .
Case: 19-1778      Document: 64       Page: 6   Filed: 07/23/2021




 6                                  OREN TECHNOLOGIES, LLC v.
                                PROPPANT EXPRESS INVESTMENTS


     vertically stacked arrangement thereabove, and
     the large volumes are at least 30,000 pounds;
     ramps downwardly inclined and extending in-
     wardly from the sidewalls to direct the proppant to-
     ward the outlet when the proppant is stored
     therein, a plurality of support members attached to
     a bottom surface of the ramps and extending down-
     wardly toward the bottom, and at least one support
     brace of the plurality of support braces being posi-
     tioned vertically higher than the ramps;
     a plurality of support members attached to a bot-
     tom surface of the ramps and extending down-
     wardly toward the bottom; and
     a hatch positioned proximate the outlet, the hatch
     being moveable between open and closed positions.
 ’626 patent, col. 11, l. 52–col. 12, l. 16.
     Other independent claims are directed to the system of
 multiple containers, an additional conveyor, and the
 method of delivering large quantities of proppant to the
 fracking site. Dependent claims add additional limita-
 tions.
                                 I
           Procedural Issues -- Issue Preclusion
      PropX filed IPR petitions against the ’626 patent and
 its continuation, the ’929 patent, and the same panel of the
 PTAB conducted separate trials. The Board first consid-
 ered the ’626 patent, and in a Final Written Decision dated
 February 14, 2019, the Board held all the challenged
 claims of the ’626 patent unpatentable on the ground of ob-
 viousness. Board Op. at 52. Then, 27 days later, the PTAB
 issued a Final Written Decision on the continuation ’929
 patent and held that claims 4, 7, 10, 12, 15, 18, and 19,
 directed to the same claim limitations at issue in the ’626
 patent, were patentable. Proppant Express Invs., LLC v.
Case: 19-1778     Document: 64     Page: 7    Filed: 07/23/2021




 OREN TECHNOLOGIES, LLC v.                                   7
 PROPPANT EXPRESS INVESTMENTS


 Oren Techs., LLC, No. IPR2017-02103, Paper 100 (P.T.A.B.
 Mar. 13, 2019) (“’929 Board Op.”). Both sides, in their
 briefs filed on this appeal, recognized that the ’626 and ’929
 patent decisions were in direct conflict and could not be rec-
 onciled. PropX advised the court that it had requested
 PTAB reconsideration of the ’929 decision.
      While the present appeal was awaiting decision, the
 PTAB reconsidered its ’929 holding. The PTAB then held
 all claims except claim 4 of the ’929 patent unpatentable.
 Proppant Express Invs., LLC v. Oren Techs., LLC, No.
 IPR2017-02103, 2020 WL 2562742 (P.T.A.B. May 20, 2020)
 (“’929 Reconsideration Op.”). The PTAB stated that “we
 erred in our analysis of this limitation [of “at least 30,000
 pounds” in the ’929 patent] given our prior analysis in the
 -01918 Proceeding [for the ’626 patent].” ’929 Reconsider-
 ation Op. at *2.
     Meanwhile, two days before the PTAB issued the ’929
 Reconsideration Decision, this court affirmed the district
 court’s claim construction of certain claims terms, reported
 at Sandbox Logistics LLC v. Proppant Express Investment
 LLC, 813 F. App’x 548 (Fed. Cir. 2020). On that claim con-
 struction, the parties had stipulated to non-infringement of
 the ’626, ’929, and ’518 patents, and the district court had
 entered final judgment in favor of PropX. Id. at 551. Fol-
 lowing our affirmance of claim construction and non-in-
 fringement, neither party appealed from the ’929
 Reconsideration Decision.
     Both sides filed supplemental briefs in this appeal on
 issue preclusion. PropX argues that “the Board’s final writ-
 ten decision in IPR2017-02103 . . . , as modified on rehear-
 ing, has dispositive, preclusive effect on this appeal,”
 because “[Oren] did not appeal.” PropX Suppl. Br. 1. Oren
 responds that preclusion does not arise because the basic
 requirements of issue preclusion are not met and, further,
 because Oren did not have a meaningful incentive to ap-
 peal the ’929 Reconsideration Decision.




     .
Case: 19-1778    Document: 64      Page: 8    Filed: 07/23/2021




 8                                OREN TECHNOLOGIES, LLC v.
                              PROPPANT EXPRESS INVESTMENTS


     The Restatement (Second) of Judgments § 27
     states:
     When an issue of fact or law is actually litigated
     and determined by a valid and final judgment, and
     the determination is essential to the judgment, the
     determination is conclusive in a subsequent action
     between the parties, whether on the same or a dif-
     ferent claim.
 Issue preclusion requires not only identity of issues, but
 also adequacy of review and finality of decision. Id. This
 court has recognized that issue preclusion may apply to
 PTAB proceedings. For example, in Papst Licensing
 GMBH & Co. KG v. Samsung Electronics America, Inc.,
 924 F.3d 1243 (Fed. Cir. 2019), this court applied issue pre-
 clusion to the meaning of a claim term that was “materially
 identical” to that construed by the Board for a related pa-
 tent; the court explained that the Board’s claim construc-
 tion “resolved [all the] issues now before us, and those
 resolutions were essential to the Board’s decision.” Id. at
 1252.
      PropX argues that the Board’s ’929 Reconsideration
 Decision precludes our review of the Board’s ’626 Decision,
 for the claims in both patents are the same or similar, and
 the “issues Oren raises here are identical to issues the
 Board resolved against Oren in the ’929 IPR final written
 decision.” PropX Suppl. Br. 2. PropX states that because
 Oren did not appeal the ’929 Reconsideration Decision,
 that decision became final for preclusion purposes.
      Oren responds that the Board’s unappealed ’929 Recon-
 sideration Decision does not preclude our review of the ’626
 decision, and refers to the recognized equitable exceptions
 to issue preclusion, as recited in the Restatement (Second)
 of Judgments § 28. Preclusion does not apply when:
     There is a clear and convincing need for a new de-
     termination of the issue . . . (b) because it was not
Case: 19-1778     Document: 64      Page: 9     Filed: 07/23/2021




 OREN TECHNOLOGIES, LLC v.                                      9
 PROPPANT EXPRESS INVESTMENTS


     sufficiently foreseeable at the time of the initial ac-
     tion that the issue would arise in the context of a
     subsequent action, or (c) because the party sought
     to be precluded, as a result of the conduct of his ad-
     versary or other special circumstances, did not
     have an adequate opportunity or incentive to ob-
     tain a full and fair adjudication in the initial action.
 Id. § 28(5). The purpose of the equitable exceptions to issue
 preclusion is to “serve the twin goals of fairness and effi-
 cient use of private and public litigation resources.” Nat’l
 R.R. Passenger Corp. v. Pa. Pub. Util. Comm’n, 288 F.3d
 519, 525 (3d Cir. 2002). The exceptions assure fairness and
 flexibility as circumstances warrant.
     Oren argues that it lacked incentive to litigate the
 PTAB’s invalidation of all but one of the ’929 claims for two
 reasons: first, that validity of claim 4 had been sustained
 and provides some protection for the ’929 subject matter;
 and second, that after stipulated judgment of non-infringe-
 ment, Oren “could not have obtained damages or an injunc-
 tion” for infringement of the ’929 patent by PropX. Oren
 Suppl. Br. 5.
      In Power Integrations, Inc. v. Semiconductor Compo-
 nents Industries, LLC, 926 F.3d 1306, 1312–13 (Fed. Cir.
 2019), this court explained that principles of fairness ne-
 gate imposing issue preclusion when the party sought to be
 precluded “had a considerably greater incentive to continue
 litigating” an issue in a second case than it had in a first
 case. Id. (citing Papst, 924 F.3d at 1251–52). We conclude
 that issue preclusion does not apply here, because of Oren’s
 lack of incentive to litigate the ’929 patent given the timing
 of this court’s decision affirming the district court’s stipu-
 lated judgment of non-infringement and because of the sur-
 vival of a claim in the ’929 patent as compared to the
 invalidation of all challenged ’626 patent claims.
     We turn to the merits of the appeal of the PTAB’s ’626
 patent decision.




     .
Case: 19-1778   Document: 64      Page: 10   Filed: 07/23/2021




 10                              OREN TECHNOLOGIES, LLC v.
                             PROPPANT EXPRESS INVESTMENTS


                             II
                      The Prior Art
      The PTAB held all challenged claims of the ’626 patent
 unpatentable as obvious. The Board relied in its final de-
 cision on five references, Smith, Claussen, Hedrick,
 Krenek, and Racy, in various combinations. Oren raises
 challenges to the Board’s treatment of two of these refer-
 ences, Smith and Claussen. With respect to Smith, Oren
 argues that the Board improperly relied on a theory of mod-
 ifying Smith that was never presented by the petitioner for
 the relevant limitation. With respect to Claussen, Oren
 states that there is no teaching or suggestion in Claussen
 of a support member and of including support members in
 the ’626 container structure as claimed. Oren also argues
 that its container and system provide advantages that
 have been recognized in the industry and achieved signifi-
 cant commercial success.
     Of the prior art, we need only discuss the Smith refer-
 ence, U.S. Patent Publication No. 2008/0226434, to reach
 our decision. The Smith reference is the foundation of the
 Board’s analysis. Smith shows “an intermodal hopper con-
 tainer” having two compartments and “a structural frame
 defining a rectangular volume suitable for stacking with
 conventional intermodal containers.” Smith, Abstract.
 The Smith container has “plural compartments,” each of
 which “has a hopper formed at a bottom end.” Smith, Ab-
 stract. Figure 15 depicts the Smith two-compartment con-
 tainer:
Case: 19-1778   Document: 64     Page: 11    Filed: 07/23/2021




 OREN TECHNOLOGIES, LLC v.                               11
 PROPPANT EXPRESS INVESTMENTS




                      Smith, Fig. 15.
 Smith states that its container has a “maximum payload of
 52,500 pounds,” with each compartment holding a maxi-
 mum of 26,250 pounds. Smith, ¶ 56.
     Smith was cited during examination of the ’626 appli-
 cation, and Oren argued that a significant distinction of
 Oren’s container was its ability to hold and manage a
 greater weight than the limit stated in Smith. Claims 1–
 6, 9, 15, and 18–20 of the ’626 patent recite that the con-
 tainer includes sidewall supports “to provide structural
 support to the sidewalls when large volumes of proppant
 are positioned within the interior volume” wherein “the
 large volumes are at least 30,000 pounds.” The examiner
 allowed the claims over Smith after Oren’s amendment
 adding the “at least 30,000 pounds,” limitation.
     In this IPR proceeding, PropX argued that despite an
 explicit limitation in Smith to a maximum capacity of
 26,250 pounds per compartment, the Smith container
 “would be capable of holding 30,000 pounds of proppant”
 because it “would have had to have been designed using a
 safety factor of 1.15 with respect to maximum payloads.”




     .
Case: 19-1778    Document: 64      Page: 12    Filed: 07/23/2021




 12                               OREN TECHNOLOGIES, LLC v.
                              PROPPANT EXPRESS INVESTMENTS


 Board Op. at 34 (quoting Wooley Decl. ¶ 181). The Board
 observed, however, that Smith does not mention a “safety
 factor” that would allow Smith’s capacity beyond the re-
 cited maximum of 26,250 pounds. 2
     Nevertheless, the Board reasoned that the 30,000
 pounds limitation was met by the combined references be-
 cause the Board agreed with PropX that a skilled artisan
 would have been motivated to modify Smith to carry more
 proppant than the disclosed 26,250 pounds. The Board rea-
 soned:
      [E]ven if Smith’s 20-foot container is only capable
      of carrying 52,500 pounds, or 26,250 pounds per
      compartment, the claimed limitation is satisfied
      through the proposed modification of Smith, in
      which Petitioner proposes to modify and reinforce
      Smith’s container to carry more proppant, possibly
      above 80,000 pounds, or about 40,000 pounds per
      compartment.
 Board Op. at 34–35. The Board concluded that: “Because
 Petitioner proposes to modify Smith’s container to be capa-
 ble of holding about 80,000 pounds of proppant, or 40,000
 pounds per compartment, the claimed limitation is satis-
 fied.” Board Op. at 35.
      As Oren points out, this modification theory was not
 advanced to the Board by PropX in relation to the 30,000
 pound limitation. J.A. 141–42. The modification theory
 was presented in the context of providing a motivation to
 add Hedrick’s bracing structure to Smith’s container to
 meet the limitation of a “plurality of structural supports
 positioned to provide structural support to the first plural-
 ity of sidewalls.” ’626 patent, col. 9, ll. 4–5; Board Op. 18–


      2  We understand the Board to have thus rejected the
 safety factor theory, a conclusion that is supported by sub-
 stantial evidence.
Case: 19-1778    Document: 64      Page: 13    Filed: 07/23/2021




 OREN TECHNOLOGIES, LLC v.                                  13
 PROPPANT EXPRESS INVESTMENTS


 19, 22–24; J.A. 128–33. PropX’s expert calculated that the
 full volume of the Smith container of proppant would weigh
 around 79,000 to 84,000 pounds, which is greater than the
 maximum payload of 52,500 pounds disclosed by Smith.
 J.A. 1722, 1726–27 (¶¶ 130–31, 140–42). PropX argued,
 therefore, that a skilled artisan would have been motivated
 to increase the payload capacity beyond Smith’s disclosed
 maximum to take advantage of the unused volume. J.A
 129. But those arguments were not specifically directed to
 the 30,000 pound limitation. J.A. 141–42. It was error by
 the Board to rely on this unpresented theory for finding the
 30,000 pound limitation obvious.
      The “Board must base its decision on arguments that
 were advanced by a party, and to which the opposing party
 was given a chance to respond.” In re Magnum Oil Tools
 Int’l, Ltd., 829 F.3d 1364, 1381 (Fed. Cir. 2016); Emera-
 Chem Holdings, LLC v. Volkswagen Grp. of Am., Inc., 859
 F.3d 1341, 1348 (Fed. Cir. 2017) (noting that the APA im-
 poses particular procedural requirements on the USPTO
 regarding timely notice and the opportunity to respond to
 matters of fact and law asserted). We have held that the
 Board erred when it relied on a prior art reference that was
 unasserted for meeting a particular limitation, even
 though the passage from the reference that the Board re-
 lied on for disclosing the limitation had been block quoted
 in the petition and institution decision, in a different con-
 text. EmeraChem, 859 F.3d at 1350. Petitioner’s identifi-
 cation of the reference as a motivation to combine was also
 insufficient for the Board on its own to rely on the reference
 for teaching a missing limitation. Id. at 1352. In M & K
 Holdings, Inc. v. Samsung Elecs. Co., Ltd., we held that the
 Board erred in finding a claim was anticipated when the
 petitioner asserted only obviousness because the Board’s
 decision deprived the patent owner of an opportunity to re-
 spond to a claim interpretation that underlay the anticipa-
 tion theory. 985 F.3d 1376, 1385 (Fed. Cir. 2021).




     .
Case: 19-1778    Document: 64     Page: 14   Filed: 07/23/2021




 14                              OREN TECHNOLOGIES, LLC v.
                             PROPPANT EXPRESS INVESTMENTS


     Likewise, here, the Board erred by repurposing the the-
 ory of a motivation to modify Smith to increase its capacity
 as a basis for finding the 30,000 pound limitation met.
 PropX did not assert this theory of obviousness in its peti-
 tion. See Magnum Oil Tools, 829 F.3d at 1381. Nor was
 the theory raised by the Board’s institution decision (or at
 any time before the final written decision). See Emera-
 Chem, 859 F.3d at 1348, 1352. Therefore, relying on this
 theory in finding claims obvious was reversible error be-
 cause the petitioner bears the burden of proving obvious-
 ness and Oren had no notice or opportunity to respond. See
 Magnum Oil Tools, 829 F.3d at 1380–81.
      Moreover, we do not think the theory of modifying
 Smith achieves the result stated by the Board. The Board
 found a skilled artisan would have been motivated to mod-
 ify Smith to increase its load capacity and would have
 found it obvious to accomplish the increased capacity by in-
 cluding Hedrick’s support braces in Smith’s container.
 Board Op. 19, 22–24. But that theory and the evidence
 supporting it do not address any specific capacity that
 Smith’s container, modified with Hedrick’s support braces,
 would have had, whether it would have been greater than
 30,000 pounds, or the obviousness of any specific increased
 capacity to a skilled artisan. Although the container could
 volumetrically hold more than 30,000 pounds of proppant,
 as argued in support of the motivation to modify, that does
 not necessarily mean Smith modified by Hedrick’s support
 braces would, without more, be enough to structurally sup-
 port the weight of 30,000 pounds. These gaps only further
 illustrate that the Board’s unilateral modification of Smith
 to purportedly meet the 30,000 pound limitation was an
 “unpatentability theor[y] never presented by petitioner
 and not supported by record evidence.” Magnum Oil Tools,
 829 F.3d at 1381.
     Claims 1–6, 9, 15, 18–20 recite the 30,000 pound limi-
 tation, and we reverse the Board’s decision on these claims.
 Although Oren also challenges the Board’s reliance on the
Case: 19-1778    Document: 64        Page: 15   Filed: 07/23/2021




 OREN TECHNOLOGIES, LLC v.                                   15
 PROPPANT EXPRESS INVESTMENTS


 Claussen reference for meeting the support members limi-
 tation, because all of the claims at issue that recite the sup-
 port members limitation also recite the 30,000 pound
 limitation, and given our reversal on the 30,000 pound lim-
 itation, we need not address Claussen. 3
                               III
          Objective Indicia of Nonobviousness
     The remaining claims at issue, which do not recite the
 30,000 pound limitation, are claims 7 and 10–14. For these
 claims, the Board failed to properly analyze the objective
 indicia evidence and, therefore, we remand.
      As discussed in Graham v. John Deere Inc., 383 U.S. 1
 (1960), objective indicia are an integral part of the obvious-
 ness analysis. Id. at 18–19. Commercial success and in-
 dustry praise are recognized evidence of nonobviousness,
 for the way persons in the field of an invention perceive its
 advantages “may often be the most probative and cogent
 evidence in the record.” Polaris Indus., Inc. v. Arctic Cat,
 Inc., 882 F.3d 1056, 1071 (Fed. Cir. 2018). Such evidence
 may establish that a new device having relatively small dif-
 ference in a crowded field was not obvious to persons of
 skill in that field. The objective indicia are part of the to-
 tality of evidence concerning obviousness. Stratoflex, Inc.
 v. Aeroquip Corp., 713 F.2d 1530, 1538–39 (Fed. Cir. 1983).
     “For objective evidence of secondary considerations to
 be accorded substantial weight, its proponent must estab-
 lish a nexus between the evidence and the merits of the
 claimed invention.” ClassCo, Inc. v. Apple, Inc., 838 F.3d



     3   Oren does not raise any arguments related to
 Hedrick, Krenek, or Racy, and whether it would have been
 obvious to modify Smith according to those prior art refer-
 ences. Therefore, we do not address those portions of the
 Board’s decision.




     .
Case: 19-1778    Document: 64      Page: 16     Filed: 07/23/2021




 16                                OREN TECHNOLOGIES, LLC v.
                               PROPPANT EXPRESS INVESTMENTS


 1214, 1220 (Fed. Cir. 2016) (internal quotation marks omit-
 ted). That is, “objective evidence of non-obviousness must
 be commensurate in scope with the claims which the evi-
 dence is offered to support.” Polaris Indus., 882 F.3d at
 1072. There can be “a presumption of nexus for objective
 considerations when the patentee shows that the asserted
 objective evidence is tied to a specific product” and that
 product “is the invention disclosed and claimed in the pa-
 tent.” WBIP, LLC v. Kohler Co., 829 F.3d 1317, 1329 (Fed.
 Cir. 2016) (internal quotation marks omitted); see also Fox
 Factory, Inc. v. SRAM, LLC, 944 F.3d 1366, 1374 (Fed. Cir.
 2019) (“[W]hat we do require is that the patentee demon-
 strate that the product is essentially the claimed inven-
 tion.”). The presumption can apply “even when the product
 has additional, unclaimed features.” PPC Broadband, Inc.
 v. Corning Optical Commc’ns RF, LLC, 815 F.3d 734, 747
 (Fed. Cir. 2016); see also Fox Factory, 944 F.3d at 1374–75.
 Once established, this presumption of nexus is rebuttable
 with evidence showing the objective evidence is “due to ex-
 traneous factors other than the patented invention.”
 WBIP, 829 F.3d at 1329 (quoting Demaco, 851 F.2d 1387,
 1393 (Fed. Cir. 1988)).
      Oren presented evidence that mapped its commercial-
 ized SandBox container to the claimed container of the ’626
 patent, J.A. 6954–7010, and we conclude the Board’s find-
 ing that Oren had established a presumption of nexus is
 supported by substantial evidence. Board Op. 30. PropX’s
 arguments that the application of this presumption was
 unwarranted are not persuasive. SandBox is a commer-
 cialized product that Oren showed is the claimed container
 of the ’626 patent. See Fox Factory, 944 F.3d at 1373–74
 (holding that the patentee is required to “demonstrate that
 the product is essentially the claimed invention”); WBIP,
 829 F.3d at 1331 (“[Patentee] was entitled to the presump-
 tion of nexus for its objective evidence of non-obviousness
 because it established that the specific products . . . are em-
 bodiments of the invention in the asserted claims.”).
Case: 19-1778    Document: 64      Page: 17    Filed: 07/23/2021




 OREN TECHNOLOGIES, LLC v.                                  17
 PROPPANT EXPRESS INVESTMENTS


     The Board next found that PropX rebutted the pre-
 sumption of nexus with evidence showing that aspects of a
 broader SandBox system other than the claimed container
 product were responsible for the system’s success. Board
 Op. 30–33. The Board credited the fact that Oren “leases
 an equipment set that includes boxes, a conveyor (as part
 of [Oren’s] cradle . . .), rig mats, a fork lift, a light-duty
 loader, and chassis (plural, which are trailers).” Board Op.
 30 (citing J.A. 691); see J.A. 691–92 (citing evidence that
 Oren leases or rents “an equipment set,” “the entire set,”
 and “the entire equipment set”). In addition, the Board
 found persuasive the testimony of Oren’s own witnesses re-
 garding the importance of the non-container aspects to the
 success of the overall system. The Board concluded that
 Oren’s commercial success and industry praise were
 “largely” a result of these non-container features “rather
 than the features of the challenged claims.” Board Op. 33.
      However, in doing so, the Board did not contend with
 and weigh any of the evidence potentially showing that the
 SandBox container itself is also an important contributor
 to the commercial success and praise of the system. Board
 Op. 30–33. Oren presented significant revenue numbers
 generated from the lease and license of the SandBox prod-
 uct. J.A. 557 n.3; J.A. 7572 ¶ 6; J.A. 7574 (“Equip lease/li-
 cense/other”). A PropX real-party-in-interest, Liberty
 Oilfield Services, LLC, (“Liberty”) entered into a 5-year
 contract with Oren’s operating subsidiary, SandBox Logis-
 tics, for the “patented sand delivery process and container-
 ization equipment.”       J.A. 557; J.A. 7575–76.       The
 containerized sand solution, specifically, was noted to be
 effective. J.A. 560; J.A. 7590. And a market analyst de-
 clared that the “sand in a big box” was a “disruptive tech-
 nology” for the fracking industry. J.A. 561–62; J.A. 6223–
 24.
     The Board should have addressed this evidence. Alt-
 hough the evidence the Board did consider showed that
 other features of Oren’s system are important to the




     .
Case: 19-1778    Document: 64     Page: 18   Filed: 07/23/2021




 18                              OREN TECHNOLOGIES, LLC v.
                             PROPPANT EXPRESS INVESTMENTS


 system’s success, and Oren has not disputed that finding,
 “[i]t is not necessary . . . that the patented invention be
 solely responsible for the commercial success, in order for
 this factor to be given weight appropriate to the evidence,
 along with other pertinent factors.” Continental Can Co. v.
 Monsanto Co., 948 F.2d 1264, 1273 (Fed. Cir. 1991). Thus,
 failure to address the Sandbox container-specific evidence
 was legal error by the Board. On remand, the Board must
 consider this evidence to properly decide the issue of obvi-
 ousness.
                        CONCLUSION
     We reverse on claims 1–6, 9, 15, 18–20 the Board’s find-
 ing of obviousness because the Board impermissibly relied
 on a theory not raised by petitioner and which Oren had no
 notice of and opportunity for responding to, and remand on
 claims 7 and 10–14 for further analysis of the objective in-
 dicia consistent with this opinion.
   REVERSED-IN-PART, VACATED-IN-PART, AND
                 REMANDED
                           COSTS
 The parties shall bear their own costs.